per curiam:
Mediante el presente recurso de certiorari, los peticionarios pretenden de esta Curia la revocación de la sentencia dictada por el Tribunal de Circuito de Apela-ciones, que desestimó el recurso de apelación por ellos pre-sentado ante ese tribunal.
I
El 29 de agosto de 1998 los aquí peticionarios, el Sr. José Rivera Santiago y su esposa, la Sra. Gladys Reyes Rosado, el Sr. Leonardo Robles Rodríguez y su esposa, la Sra. Nelly Santana Pagán, y las Sociedades Legales de Bienes Gananciales compuestas por ellos, respectiva-mente, (en adelante los peticionarios), presentaron una de-manda de interdicto provisional, preliminar y permanente, y daños y perjuicios contra el Municipio de Guaynabo y su alcalde, el Hon. Héctor O’Neill García (en adelante los recurridos).(1) Oportunamente, los recurridos contestaron la demanda presentada en su contra (2) y, posteriormente, solicitaron su desestimación mediante solicitud de senten-cia sumaria, ya que alegadamente no existía controversia material sobre los hechos esenciales del caso, y que, como cuestión de derecho, procedía dictar sentencia a su favor desestimando la demanda.(3)
El 29 de noviembre de 1999, el Tribunal de Primera Instancia dictó sentencia sumaria, desestimando la de-*101manda presentada por los aquí peticionarios.(4) El 21 de diciembre de 1999 se archivó en autos copia de su notificación. Oportunamente, los peticionarios le solicita-ron al Tribunal de Primera Instancia la reconsideración de dicha sentencia,(5) y éste, mediante orden de 12 de enero de 2000, archivada en autos copia de su notificación el 19 del mismo mes y año, la declaró no ha lugar.(6)
Inconformes con dicha determinación, los peticionarios acudieron ante el Tribunal de Circuito de Apelaciones, me-diante un recurso de apelación presentado ante ese tribunal el 22 de febrero de 2000.(7) Los peticionarios certifica-ron en dicho escrito que notificaron en esa misma fecha al abogado de los apelados, por correo certificado con acuse de recibo, y que presentaron la copia correspondiente ante el Tribunal de Primera Instancia.(8)
El 29 de marzo de 2000, el Tribunal de Circuito de Ape-laciones dictó resolución, concediéndole a los peticionarios un término de tres (3) días, contados a partir de la notifi-cación de esa resolución, para que demostraran al tribunal haber notificado el recurso de apelación a la parte apelada por correo certificado con acuse de recibo, dentro del tér-mino jurisdiccional, conforme a lo certificado en su escrito.(9) El 5 de abril de 2000, los peticionarios compare-cieron ante el Tribunal de Circuito de Apelaciones expre-sando que entregaron personalmente copia del recurso de apelación al abogado de los apelados el 22 de febrero de *1022000, el mismo día de la presentación del escrito ante ese tribunal. Los peticionarios indicaron las circunstancias es-pecíficas de la entrega personal de copia del recurso de apelación e incluyeron una copia de la portada del escrito, de la cual surgía la fecha de recibido y una firma autori-zada del abogado de los recurridos evidenciando el recibo del mencionado escrito.(10) Por su parte, los apelados pre-sentaron oportunamente su alegato el 18 de abril de 2000.(11)
No obstante, el 12 de abril de 2000, el Tribunal de Cir-cuito de Apelaciones, en virtud de la Regla 83(C) del Regla-mento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dictó sentencia desestimando, sua aponte, el recurso de apelación presentado ante sí por los aquí peti-cionarios, por no haberse perfeccionado conforme a derecho. El Tribunal de Circuito de Apelaciones estimó que los peticionarios incumplieron con el término de cumpli-miento estricto de cuarenta y ocho (48) horas establecido por la Regla 13(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dentro del cual la parte apelante tiene que certificar la forma y las circuns-tancias de la notificación del recurso cuando ésta se hace mediante entrega personal.(12) Concluyó, además, que in-fringieron la Regla 15 del mismo reglamento, 4 L.P.R.A. Ap. XXII-A, la cual dispone sobre el término de cumpli-miento estricto de cuarenta y ocho (48) horas para presen-tar una moción suplementaria explicando la manera en que efectivamente se llevó a cabo la notificación del recurso a las partes, cuando ocurre una desviación en el método de notificación.(13) El Tribunal de Circuito de Apelaciones de-*103terminó que, en ausencia de causa justificada para el in-cumplimiento con los términos de cumplimiento estricto antes mencionados, carecía de discreción para atender en los méritos el recurso de apelación presentado por los aquí peticionarios.(14) Oportunamente, éstos solicitaron reconsi-deración de la sentencia dictada.(15) El 8 de mayo de 2000, notificada el 11 del mismo mes y año, el Tribunal de Cir-cuito de Apelaciones declaró sin lugar dicha solicitud. (16)
Inconformes con esta determinación, los peticionarios recurrieron ante nos, mediante el presente recurso de cer-tiorari presentado el 12 de junio de 2000, señalando la co-misión de un único error, a saber:
Erró el Tribunal de Circuito de Apelaciones al desestimar la apelación presentada por la parte demandante peticionaria, aduciendo para ello el incumplimiento con lo preceptuado por la Regla 13(b) del Reglamento del Tribunal de Circuito de Ape-laciones (por no haber certificado la forma y circunstancia de la notificación del recurso cuando se hizo por entrega personal en el término de 48 horas; término de estricto cumplimiento). Pe-tición, pág. 3.
El 18 de agosto de 2000 este Tribunal, mediante resolu-ción notificada el 21 del mismo mes y año, le concedió un término de veinte (20) días a la parte recurrida para que mostrara causa, si la hubiere, por la cual no debíamos ex-pedir el recurso solicitado y revocar la sentencia recurrida. Intimamos a dicha parte a contestar, a la luz del caso Arriaga v. F.S.E., 145 D.P.R. 122 (1998), las interrogantes siguientes:
¿Por qué el incumplimiento por la parte apelante, sin expre-sar causa justificada, de su obligación ante el Tribunal de Cir-cuito de Apelaciones de certificar dentro de las cuarenta y ocho (48) horas de presentado el recurso de apelación la forma y las circunstancias de la notificación del recurso a la parte apelada, *104cuando la misma se hace mediante entrega personal (Regla 13 B del Reglamento del Tribunal de Circuito de Apelaciones), es motivo de la drástica sanción de desestimar el recurso de ape-lación y no de otro tipo de sanción?
¿Por qué el incumplimiento por la parte apelante, sin expre-sar causa justa, con su obligación ante el Tribunal de Circuito de Apelaciones de presentar una moción de certificación suple-mentaria, dentro del término de cuarenta y ocho (48) horas de presentado el recurso de apelación para explicar la manera en que efectivamente notificó el recurso a las partes, cuando ha ocurrido una desviación en el método de notificación (Regla 15 del Reglamento del Tribunal de Circuito de Apelaciones), es motivo de la drástica sanción de desestimación del recurso y no otro tipo de sanción? Resolución de 18 de agosto de 2000.
El 28 de agosto de 2000, en cumplimiento con nuestra orden, los recurridos presentaron una moción informativa. Expresaron que, en vista de las interrogantes planteadas, no comparecerían a mostrar causa y dejaban por sometida la cuestión planteada. Sometido el recurso, procedemos a atenderlo en sus méritos y así resolver.
II
Una vez más nos enfrentamos a un asunto anterior-mente examinado por este Foro: determinar si el Tribunal de Circuito de Apelaciones erró al desestimar un recurso de apelación por entender que no fue perfeccionado conforme a derecho, específicamente, por violar las disposiciones de las Reglas 13(B) y 15 del Reglamento del Tribunal de Circuito de Apelaciones, supra. Así también, una vez más nos vemos forzados a revocar la determinación del Tribunal de Circuito de Apelaciones al éste no aplicar la norma reite-radamente establecida por este Tribunal, con carácter de precedente judicial (stare decisis) en cuanto a este asunto.
La Regla 13(B) del Reglamento del Tribunal de Circuito de Apelaciones, supra, en su parte pertinente sobre la notificación a las partes, dispone lo siguiente:
La parte apelante notificará el escrito por correo certificado *105con acuse de recibo o mediante un servicio s[i]milar de entrega personal con acuse de recibo [.] La notificación a las partes se hará dentro del término jurisdiccional para presentar el re-curso, a partir del archivo en autos de la copia de la notificación de la sentencia. Cuando se efectúe por correo se remitirá la notificación a los(as) abogado [s] (as) de las partes o a las partes, cuando no estuvieren representadas por abogado(a), a la direc-ción postal que surja del último escrito que conste en el expe-diente del caso. ... La fecha del depósito en el correo se consi-derará como la fecha de la notificación a las partes. La entrega personal deberá hacerse en la oficina de los(as) abogados(as) que representen a las partes y entregarse a éstos(as) o a cual-quier persona a cargo de la oficina. ... En los casos de entrega personal, se certificará la forma y las circunstancias de tal diligenciamiento, lo que se hará dentro de las próximas cuarenta y ocho (48) horas. El término aquí dispuesto será de cumpli-miento estricto. (Énfasis suplido.)
Además, en el comentario a dicha regla se expone lo siguiente:
La exigencia de una constancia de entrega, tanto cuando se utiliza el correo como el servicio de entrega privado, persigue evitar controversias y litigios secundarios en torno al cumpli-miento del requisito jurisdiccional de notificación. Toda vez que el aspecto jurisdiccional está enmarcado en que la notificación se haga dentro del término y no en el método que se utilice para ello, cuando la notificación se haga mediante entrega personal, no a través del correo o de un servicio de entrega privado, la parte actora vendrá obligada igualmente a certificar la forma y las circunstancias del diligenciamiento. 4 L.P.R.A. Ap. XXII-A, R.13 n.
Por su parte, la Regla 15 de ese mismo Reglamento, supra, dispone, en cuanto a la certificación de la notificación en el escrito de apelación, lo siguiente:
La parte apelante certificará al Tribunal de Circuito de Ape-laciones, en el propio escrito de apelación, su cumplimiento con los términos dispuestos en las secciones pertinentes de la Regla 13 .... Cuando ocurra alguna desviación de los términos de cer-tificación, la parte apelante así lo hará constar en una moción de certificación suplementaria explicando la manera en que se hayan remitido al Tribunal de Circuito de Apelaciones las co-*106pias de la apelación y se haya notificado a las partes con copia de la misma.
Dicha certificación suplementaria se hará dentro de las cua-renta y ocho (48) horas siguientes a la presentación del escrito de apelación. El término aquí dispuesto será de cumplimiento estricto. (Énfasis suplido.) 4 L.P.R.A. Ap. XXII-A, R. 15.
La Regla 13(B) del Reglamento del Tribunal de Circuito de Apelaciones, supra, configura dos (2) obligaciones procesales: (1) la notificación con copia del recuro a las partes y (2) la certificación de las formas y las circunstancias del diligenciamiento cuando esa notificación se hace por entrega personal.(17) El aspecto jurisdiccional está enmarcado en que la notificación con copia del recurso de apelación a la otra parte se haga dentro del término y no en el método que se utilice para ello; es decir, en el cumplimiento de la primera obligación. Ésta, de carácter jurisdiccional, quedará cumplida con la notificación con copia del referido recurso a la otra parte dentro del término para apelar, con el consabido resultado de su desestimación, por razón de su incumplimiento.(18) Por su parte, según ya he-mos resuelto, el incumplimiento de la segunda obligación procesal vislumbrada en la Regla 13(B) y en la Regla 15 del mencionado Reglamento, supra, no conlleva la drástica sanción de la desestimación automática del recurso de apelación. Veamos.
Recientemente este Tribunal resolvió en Rodríguez v. Sucn. Martínez, 151 D.P.R. 906 (2000), reiterando lo resuelto en Drog. Central v. Diamond Pharm. Serv., Inc., 150 D.P.R. 62 (2000), que no existía razón para desestimar un recurso de apelación ante el Tribunal de Circuito de Apelaciones sólo por no haberse certificado la forma y las circunstancias de la notificación, en ausencia de controversia sobre si el escrito de apelación fue oportunamente no-*107tificado a la parte apelada.(19) Puntualizamos en esos ca-sos, y nos reiteramos nuevamente, que lo importante es que el escrito sea notificado con copia a la otra parte, dentro del plazo dispuesto por ley, independientemente del método que se utilice para ello.(20) Incluso, en Rodríguez v. Sucn. Martínez, supra, le señalamos al Tribunal de Cir-cuito de Apelaciones su inatención a esta norma, mencio-nando los casos que mediante sentencia este Tribunal se ha visto forzado a revocar por las mismas razones.(21)
En el caso de autos, no existe controversia alguna de que los aquí peticionarios cumplieron con su obligación al notificar a los apelados ante el Tribunal de Circuito de Ape-laciones, mediante entrega personal del escrito de apela-ción dentro del término jurisdiccional para así hacerlo. Así lo evidenciaron ante el Tribunal de Circuito de Apelaciones en cumplimiento con la orden emitida por ese tribunal a esos efectos. No obstante, los peticionarios certificaron en el escrito de apelación que se notificó por correo certificado con acuse de recibo a la parte apelada, y luego acreditaron que la notificación se hizo personalmente. El Tribunal de Circuito de Apelaciones entendió que al no haber infor-mado el hecho de que notificó personalmente con copia del recurso a la parte apelada dentro del término de cumpli-miento estricto de cuarenta y ocho (48) horas, luego de la presentación del escrito, sin justa causa para ello, era ra-zón para la desestimación del recurso de apelación.
Lo cierto es que los peticionarios incumplieron con noti-ficar al Tribunal de Circuito de Apelaciones, mediante mo-*108ción suplementaria, el cambio en el método de notificación realmente utilizado, dentro del término de estricto cumpli-miento de cuarenta y ocho (48) horas siguientes a la pre-sentación del escrito de apelación y, en consecuencia, tam-poco notificaron la forma y las circunstancias de la notificación personal en el mismo término. Tampoco expre-saron justa causa para tal incumplimiento. Pero no es me-nos cierto, que luego de que el Tribunal de Circuito de Ape-laciones le ordenara acreditar el modo de notificación utilizado, los peticionarios inmediatamente informaron que habían notificado oportunamente el escrito mediante entrega personal en la oficina del abogado de los recurridos. En cumplimiento de esa orden, los peticiona-rios efectivamente certificaron la forma y las circunstan-cias en que se diligenció la notificación personal. No se trata aquí de prorrogar un término de cumplimiento es-tricto para el cual habría que demostrar causa justificada para la dilación.(22) Mas bien se trata de un incumpli-miento con una regla en particular que contiene un tér-mino de cumplimiento estricto; que no conlleva como san-ción la desestimación automática del recurso de apelación.
La certificación que exige tanto la Regla 13(B) como la Regla 15 del Reglamento del Tribunal de Circuito de Apelaciones, supra, tiene como propósito acreditar que efectivamente se ha cumplido con el requisito jurisdiccional de notificación con copia del recurso de apelación. Lo que se persigue con esto es eliminar o evitar controversias en torno al cumplimiento del tal requisito de notificación.(23) Por tanto, esa certificación sobre la notificación, o la ausencia de ésta, no determina el perfeccionamiento para efectos de la jurisdicción de un recurso de ape-*109lación presentado ante el Tribunal de Circuito de Apelaciones. El incumplimiento de tal obligación por la parte apelante no impide necesariamente que el Tribunal de Circuito de Apelaciones le dé curso al recurso, o que ese tribunal esté impedido de atender los méritos de lo planteado. El incumplimiento injustificado con esa obliga-ción del apelante podría dar lugar a dilaciones en el curso de los procedimientos u ocasionar otros inconvenientes ante ese tribunal. El Tribunal de Circuito de Apelaciones tiene a su haber el imponer sanciones y emitir órdenes para obligar su cumplimiento. De no cumplir la parte ape-lante con éstas, y agotados todos los recursos y remedios disponibles para lograr su cumplimiento, entonces, y sólo bajo tales circunstancias, podría el Tribunal de Circuito de Apelaciones desestimar el recurso de apelación presen-tado, como último remedio.
Así, pues, habiendo quedado acreditada la forma y las circunstancias de la notificación del escrito, en cumpli-miento de la orden dictada por el Tribunal de Circuito de Apelaciones, sin que en ningún momento haya sido contro-vertida por los aquí recurridos, debemos concluir que no existía razón para desestimar el recurso de apelación, ya que quedó demostrado ante ese tribunal que en efecto se notificó su presentación a los recurridos dentro del término jurisdiccional.(24)
Todo incumplimiento con un requisito jurisdiccional dispuesto por ley para el perfeccionamiento de un recurso de apelación ante el Tribunal de Circuito de Apelaciones produce, necesariamente, su desestimación. Igual resultado podría producir el incumplimiento, sin justa causa, con términos o requisitos de estricto cumplimiento en el perfeccionamiento de un recurso de apelación, cuando impide u obstaculiza que se le dé curso o pueda ser atendido en los méritos. No obstante, el incumplimiento con los *110demás términos o requisitos de cumplimiento estricto para el perfeccionamiento de un recurso de apelación, sin justa causa, no conlleva la drástica medida que comprende su desestimación automática.
Desde hace un tiempo atrás este Tribunal ha venido se-ñalando que las disposiciones reglamentarias sobre los re-cursos que deben presentarse en los tribunales han de ob-servarse rigurosamente.!25) Sin embargo, hemos sido consistentes en cuanto a la aplicación flexible de ciertas disposiciones reglamentarias, en situaciones muy particu-lares, en las cuales se justifica tal flexibilidad.!26) Siempre hemos reconocido, que el Tribunal de Circuito de Apelacio-nes —como este Tribunal— tiene amplia facultad para des-estimar recursos incompletos, mal perfeccionados o pre-sentados fuera de término.!27) Sin embargo, el incumplimiento de la parte apelante con ciertas disposicio-nes reglamentarias, no jurisdiccionales, o de aquellas que establecen términos o requisitos de cumplimiento estricto —cuando tal incumplimiento injustificado no impide que se le dé seguimiento al recurso o que sean atendidos sus méritos— no implica necesariamente que la apelación pre-sentada ante el Tribunal de Circuito de Apelaciones no haya sido perfeccionada sustancialmente conforme a dere-cho, y que, por lo tanto, produzca la desestimación automática.
Por sus drásticas consecuencias, el mecanismo procesal de la desestimación, como regla general, debe utilizarse sólo como último recurso en aquellos casos de incumpli-*111miento de algunas de las disposiciones del Reglamento del Tribunal de Circuito de Apelaciones, relativas a los recur-sos de apelación que no contienen requisitos jurisdicciona-les o de cumplimiento estricto, cuyo incumplimiento im-pide se le dé seguimiento al recurso o que pueda ser atendido en los méritos.(28) Actuar en contrario, podría, en la práctica, privar al ciudadano del derecho estatutario a la apelación.(29) Se impone la utilización por ese tribunal, para el cumplimiento de tales disposiciones, de medidas intermedias dirigidas al trámite y perfeccionamiento dili-gente de los recursos de apelación presentados ante sí.
Nuestro norte en estas situaciones es el principio rector de que las controversias judiciales, en lo posible, se atien-dan en los méritos.(30) Nos anima el interés y propósito de hacer viable el derecho de los litigantes a que las senten-cias emitidas por el Tribunal de Primera Instancia puedan ser revisadas en apelación por un tribunal colegiado, to-mando en consideración la necesidad del Tribunal de Cir-cuito de Apelaciones de promover su adecuado funciona-miento y asegurar la atención justa, rápida y económica de esos recursos. Por lo tanto, intimamos a ese tribunal para que evalúe qué tipo de sanción, si alguna, ha de imponerse por el incumplimiento de ciertas disposiciones de su regla-mento para el trámite y perfeccionamiento de un recurso de apelación, que no contienen requisitos jurisdiccionales o de cumplimiento estricto, cuyo incumplimiento no impide que se le dé seguimiento al recurso o que puedan ser aten-didos sus méritos, y que no conllevan, a su vez, la desesti-mación automática del recurso de apelación, a tenor de la normativa ya pautada por este Tribunal.(31)
*112III
Por los fundamentos antes expuestos, procede expedir el auto de “certiorari” solicitado y dictar sentencia revocatoria de la emitida por el Tribunal de Circuito de Apelaciones, y devolver el caso a dicho foro para ulteriores procedimientos, de conformidad con lo aquí pautado.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no interviene. Los Jueces Asociados Señores Hernández Denton y Fuster Ber-lingeri concurrieron sin opinión escrita.

(1) Apéndice, págs. 23-31.


(2) Apéndice, págs. 32-33.


(3) Apéndice, págs. 82-85.


(4) Apéndice, págs. 18-19.


(5) Apéndice, págs. 20-21.


(6) Apéndice, pág. 22.


(7) Apéndice, págs. 3A-98.


(8) Apéndice, pág. 49.


(9) Apéndice, págs. 8-10. Esa resolución se notificó el 3 de abril de 2000. De igual forma, el Tribunal de Circuito de Apelaciones le ordenó que acreditaran haber notificado el recurso al Tribunal de Primera Instancia dentro del término de cumplimiento estricto de cuarenta y ocho (48) horas que dispone la Regla 14(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A. Además, le concedió a los apelados un término de diez (10) días, contados desde el vencimiento del plazo otorgado a los peticionarios, para presentar su alegato.


(10) Apéndice, págs. 99-101. De la copia de la portada del escrito de apelación incluida como evidencia también aparece el sello del Tribunal de Primera Instancia, el cual demuestra la fecha y hora de presentación ante ese tribunal dentro del tér-mino indicado.


(11) Apéndice, págs. 102-117.


(12) 4 L.P.R.A. Ap. XXII-A, R. 13(B).


(13) 4 L.P.R.A. Ap. XXII-A, R. 15.


(14) Apéndice, págs. 1-7. Dicha sentencia se notificó el 18 de abril de 2000.


(15) Apéndice, págs. 11-14.


(16) Apéndice, págs. 15-18.


(17) Drog. Central v. Diamond Pharm. Serv., Inc., 150 D.P.R. 62, 66 (2000); Colón Morales v. Rivera Morales, 146 D.P.R. 930, 935 (1998).


(18) Colón Morales v. Rivera Morales, supra, pág. 935.


(19) Rodríguez v. Sucn. Martínez, 151 D.P.R. 906, 914 (2000).


(20) Rodríguez v. Sucn. Martínez, supra, pág. 912; Drog. Central v. Diamond Pharm. Serv., Inc., supra.


(21) Rivera Arnau v. Davis & Geek, Inc., Caso Núm. AC-1999-62, Sentencia de 23 de febrero de 2000; Rosario Chárriez v. Puerto Rico Telephone Co., Caso Núm. CC-2000-207, Sentencia de 11 de abril de 2000; Rodríguez Rivera v. Otero García, Caso Núm. CC-1999-311, Sentencia de 12 de abril de 2000; Asoc. Residentes Colinas Metropolitanas v. De Jesús, Caso Núm. CC-2000-276, Sentencia de 25 de mayo de 2000; Casellas Hernández v. Mun. Bayamón, Caso Núm. CC-2000-483, Sentencia de 28 de junio de 2000.


(22) Córdova v. Larín, 151 D.P.R. 192 (2000); Rojas v. Axtmayer Ent., Inc., 150 D.P.R. 560 (2000); Figueroa v. Del Rosario, 147 D.P.R. 121 (1998); Arriaga v. F.S.E., 145 D.P.R. 122 (1998); Bco. Popular de P.R. v. Mun. de Aguadillo, 144 D.P.R. 651 (1997).


(23) Rodríguez v. Sucn. Martínez, supra.


(24) Rodríguez v. Sucn. Martínez, supra, pág. 914.


(25) Rodríguez v. Sucn. Martínez, supra, pág. 914; Arriaga v. F.S.E., supra, págs. 129-130; Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 659 (1987); In re Reglamento del Tribunal Supremo, 116 D.P.R. 670, 672 (1985); Matos v. Metropolitan Marble Corp., 104 D.P.R. 122, 125 (1975).


(28) Véanse: Codesi, Inc. v. Mun. de Canóvanas, 150 D.P.R. 586 (2000); Arriaga v. F.S.E., supra, pág. 130. Véanse, también: López Rivera v. Rivera Díaz, 141 D.P.R. 194 (1996); Santos y otros v. Mun. de Comerío, 140 D.P.R. 12 (1996).


(27) Córdova v. Larín, supra, págs. 195-196; Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997). Véanse, además: Regla 53.1(k) y(l) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 83 del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.


(28) Soc. de Gananciales v. García Robles, supra.


(29) Rodríguez v. Sucn. Martínez, supra; Soc. de Gananciales v. García Robles, supra.


(30) Rodríguez v. Sucn. Martínez, supra; Valentín v. Mun. de Añasco, 145 D.P.R. 887, 897 (1998).


(31) La Regla 85(C) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, faculta a ese tribunal a imponer costas y sanciones económicas *112en todo caso y en cualquier etapa, a una parte o a su abogado(a) por la interposición de recursos frívolos, por conducta constitutiva de demora, abandono, obstrucción o falta de diligencia en penuicio de la eficiente administración de la justicia.